DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 12/15/2021. Claims 1, 4-7, 9, 11, 12, 16 and 18 are currently pending in the application. An action follows below:
Response to Arguments
In response to the rejection of claim 1 under 35 U.S.C. 103 in the previous Office action, Applicant amends claim 1 and provides, on pages 7-13, arguments which have been fully considered, but they are not persuasive because Applicant is attacking references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding to the limitation, “a connection line disposed entirely in the non-sensing area and electrically connecting the touch electrode and the pad part,” since Oh, as discussed in the previous Office action and repeated below, discloses the connection line disposed partially in both the non-sensing area and the sensing area, and Son, as discussed in the previous Office action and repeated below, discloses the connection line disposed either partially in both the touch sensing area and non-sensing area or entirely in the non-sensing area, the modified Oh in view of Son obviously renders this limitation.
 Regarding to the limitation, “a first insulating layer disposed on the connection line in the non-sensing area, the first insulating layer including a first contact hole disposed in the non-sensing area and exposing at least a portion of the second connection line,” since Oh, as  discussed in the previous Office action and repeated below, teaches the connection electrode and the connection line physically connected each other and overlapping each other for an entire length of the connection line to extend to the pad part, Lee, as discussed in the previous Office action and repeated below, teaches a first insulating layer disposed on the connection line in the non-sensing area and  the first insulating layer including a first contact hole exposing at least a portion of the second connection line, and Son, as discussed in the previous Office action and repeated below, discloses the connection line disposed entirely in the non-sensing area, the the first contact hole disposed in the non-sensing area in order to allow the connection electrode and the connection line physically connected each other in the non-sensing area though the first contact hole.
Regarding to the limitation, “a connection electrode formed on the first insulating layer to protrude to the non-sensing area from one end of the touch electrode, the connection electrode being physically connected to the exposed portion of the second connection line [in the non-sensing area] through the first contact hole in the first insulating layer,” since Oh, as discussed in the previous Office action and repeated below, discloses a connection electrode 156c formed on the first insulating layer 168 to protrude to the non-sensing area from one end of the touch electrode 154e, the connection electrode 156c being physically connected to the exposed/top portion of the second connection line 156b [[note that the Office action discusses the embodiment illustrated by Fig. 10, instead of Fig. 3 indicated by the Applicant on pages 9-10 of the amendment]], Lee, as discussed in the previous Office action and repeated below, teaches a first insulating layer disposed on the connection line in the non-sensing area and the first insulating layer including a first contact hole exposing at least a portion of the second connection line, and Son, as discussed in the previous Office action and repeated below, discloses the connection line disposed entirely in the non-sensing area, the modified Oh in view of Lee and Son obviously renders the above underlined limitation.
Regarding to the limitation, “wherein the connection electrode and the connection line overlap each other for an entire length of the connection line to extend to the pad part, with the first insulating layer interposed therebetween in the non-sensing area,” since Oh, as discussed in the previous Office action and repeated below, discloses the connection electrode and the connection line overlapping each other for an entire length of the connection line to extend to the pad part in the non-sensing area and the connection electrode and the connection line overlap each other with the first insulating layer interposed therebetween in the sensing area, and Lee, as discussed in the previous Office action and repeated below, discloses the first insulating layer directly disposed on the connection line and directly overlapping the connection line for an entire length of the connection line to extend to the pad part in the non-sensing area, and Son, as discussed in the previous Office action and repeated below, discloses the connection line disposed entirely in the non-sensing area, the modified Oh in view of Lee and Son obviously renders the above underlined limitation.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2018/0061897 A1; hereinafter Oh) in view of Lee (US 2016/0306473 A1) and Son et al. (US 2016/0320876 A1; hereinafter Son.)
As per claim 1, Oh discloses a touch sensor (see at least Fig. 10) comprising: 
a substrate including a sensing area and a non-sensing area (see at least Fig. 10, disclosing a substrate comprising elements [111-116, 146] and including a sensing area corresponding to the element 168 and a non-sensing area being outside the boundary of the element 168;) 
a touch electrode disposed on the sensing area of the substrate (see at least Fig. 10, disclosing a touch electrode comprising at least elements [152e/154e] disposed on the sensing area of the substrate;) 
a pad part disposed on the non-sensing area of the substrate (see at least Fig. 10, disclosing a pad part comprising a plurality of touch pads [170, 180] and disposed on the non-sensing area of the substrate;) 
a connection line disposed partially in both the non-sensing area and the sensing area and electrically connecting the touch electrode and the pad part, the connection line including a first connection line and a second connection line surrounding upper and side surfaces of the first connection line (see at least Fig. 10, disclosing a connection line [156a, 156b] disposed partially in the non-sensing area and the sensing area and electrically connecting the touch electrode [152e/154e] and the pad part [170, 180], the connection line including a first connection line [156a] and a second connection line [156b] surrounding upper and side surfaces of the first connection line [156a]; see at least Fig. 4A;) 
a first insulating layer disposed on the connection line in the sensing area, the first insulating layer exposing at least a portion of the second connection line (see at least Fig. 10, disclosing a first insulating layer 168 disposed on the connection line [156a, 156b] in the sensing area, the first insulating layer exposing at least a portion of the second connection line [156b];) and 
a connection electrode formed on the first insulating layer to protrude to the non-sensing area from one end of the touch electrode, the connection electrode being physically connected to the exposed portion of the second connection line (see at least Fig. 10, disclosing a connection electrode [156c] formed on the first insulating layer [168] to protrude to the non-sensing area from one end of the touch electrode [154e], the connection electrode [156c] being physically connected to the exposed second connection line [156b],)
wherein the connection electrode and the connection line overlap each other with the first insulating layer interposed therebetween in the sensing area, overlap each other for an entire length of the connection line to extend to the pad part in the non-sensing area (see at least Fig. 10, disclosing the connection electrode [156c] and the connection line [156a, 156b] overlapping each other with the first insulating layer interposed therebetween in the sensing area and overlapping each other for an entire length of the connection line [156a, 156b] to extend to the pad part [170, 180] in the non-sensing area in the non-sensing area.)

Accordingly, Oh discloses all limitations of this claim except for “the first insulating layer disposed on the connection line in the non-sensing area and including a first contact hole disposed in the non-sensing area and exposing at least a portion of the second connection line,” “the connection electrode being physically connected to the exposed portion of the second connection line through the first contact hole in the first insulating layer,” “the connection electrode and the connection line overlapping each other with the first insulating layer interposed therebetween in the non-sensing area,” and “the connection line disposed entirely in the non-sensing area,” as claimed.

However, in the same field of endeavor, Lee discloses a related touch sensor (see at least Figs. 1, 3) comprising: 
a substrate (SUB) including a sensing area (TA) and a non-sensing area (NTA); 
a touch electrode (TP) disposed on the sensing area (TA) of the substrate; 
a pad part (CP) disposed on the non-sensing area (NTA) of the substrate;
a connection line (SL2) electrically connecting the touch electrode (TP) and the pad part (CP); 
a first insulating layer (IL2) disposed on the connection line (SL2) in the non-sensing area, the first insulating layer (IL2) including a first contact hole exposing at least a portion of the second connection line (SL2); and 
a connection electrode (SL1) formed on the first insulating layer (IL2) to protrude from one end of the touch electrode (TP), the connection electrode (SL1) being physically connected to the exposed portion of the second connection line (SL2) through the first contact hole in the first insulating layer (IL2) (see at least Fig. 3; ¶ [0049]: last 5 lines,)
wherein the first insulating layer (IL2) is directly disposed on the connection line (SL2) and directly overlaps the connection line (SL2) for an entire length of the connection line to extend to the pad part (CP) in the non-sensing area (see at least Figs. 1 and 3.)

Oh, as discussed above, discloses the connection line and the connection electrode electrically and directly connected without using a contact hole, overlapping each other with the first insulating layer interposed therebetween in the sensing area, and overlapping each other for an entire length of the connection line to extend to the pad part in the non-sensing area. Oh further teaches two connection elements [154e, 154b] electrically connected through a contact hole (150) exposing the connection element [154b], the contact hole being formed by removing a portion of the insulating layer [168], and wherein one [154e] of the two connection elements [154e, 154b] overlaps with another [154b] of the two element connection elements [154e, 154b]) with the insulating layer [168] interposed therebetween in at least a partial area except the contact hole [150] (see at least Fig. 10; ¶ [0104].) Oh is silent to “the first insulating layer disposed on the connection line in the non-sensing area and including a first contact hole disposed in the non-sensing area and exposing at least a portion of the second connection line,” “the connection electrode being physically connected to the exposed portion of the second connection line through the first contact hole in the first insulating layer,” and “the connection electrode and the connection line overlapping each other with the first insulating layer interposed therebetween in the non-sensing area,” as claimed. However, Lee, as discussed above, teaches to “the first insulating layer disposed on the connection line in the non-sensing area and including a first contact hole exposing at least a portion of the second connection line,” “the connection electrode being physically connected to the exposed portion of the second connection line through the first contact hole in the first insulating layer,” and “the first insulating layer directly disposed on and overlapping the connection line in the non-sensing area including the pad part and both the first insulating layer and the connection line extending to the pad part.” Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to also use a first contact hole, in the first insulating layer, electrically connected the connection line and the 

Accordingly, the above modified Oh in view of Lee obviously renders limitations, “the first insulating layer disposed on the connection line in the non-sensing area and including the first contact hole exposing at least a portion of the second connection line,” “the connection electrode being physically connected to the exposed portion of the second connection line through the first contact hole in the first insulating layer,” and “the connection electrode and the connection line overlapping each other with the first insulating layer interposed therebetween in the non-sensing area to the pad part” since Oh, as discussed above, teaches the connection electrode and the connection line overlapping each other with the first insulating layer interposed therebetween in the sensing area, overlapping each other in the non-sensing area to the pad part and Lee, as discussed above, teaches the first insulating layer directly disposed on and overlapping the connection line in the non-sensing area including the pad part and both the first insulating layer and the connection line extending to the pad part. However, the above modified Oh in view of Lee still fails to teach the limitations, “the connection line disposed entirely in the non-sensing area” and “the first contact hole disposed in the non-sensing area,” as claimed.

However, in the same field of endeavor, Son discloses a related touch sensor (see at least Figs. 1-2) comprising: a connection line (440) disposed entirely in the non-sensing area (DA) and electrically connecting the touch electrode (410) and the pad part (460) (see at least Figs. 1-2.) Son further teaches that the connection line (440) disposed entirely in the non-sensing area (DA) or alternatively, disposed partially in both the touch sensing area (TA) and non-sensing area (DA) (see ¶ [0038].)
The above modified Oh, as discussed above, discloses the connection line disposed partially in both the non-sensing area and the sensing area. Son, as discussed above, discloses the connection line disposed either partially in both the touch sensing area and non-sensing area or entirely in the non-sensing area. 
In re Japikse, 86 USPQ 70 (CCPA 1950). Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to dispose the connection line entirely in the non-sensing area in the above modified Oh touch sensor, in view of the teaching in the Son reference to obtain the same predictable result.
Accordingly, the above modified Oh in view of Lee and Son obviously renders all limitations of this claim including “the connection line disposed entirely in the non-sensing area” (taught by the Son reference) and “the first contact hole disposed in the non-sensing area” in order to allow the connection electrode and the connection line physically connected each other in the non-sensing area though the first contact hole since Oh, as discussed above, discloses the connection electrode and the connection line physically connected each other and overlapping each other for an entire length of the connection line to extend to the pad part, and Son, as discussed above, discloses the connection line disposed entirely in the non-sensing area.

As per claim 4, the above modified Oh obviously renders the first connection line having a single-layered or multi-layered structure including aluminum (see Oh at least Fig. 10; ¶ [0059]:1-3, disclosing the first connection line 156a having a single-layered or multi-layered structure including aluminum Al.)
As per claim 6, the above modified Oh obviously renders the second connection line including an opaque conductive material or a transparent conductive material (see Oh at least ¶ [0059]:3-8, disclosing the second connection line 156b including a transparent conductive material; see Oh at least ¶ [0109]:6-7, disclosing the second connection line 156b including an opaque conductive material.)
As per claim 7, the above modified Oh obviously renders the connection electrode including a transparent conductive material (see Oh at least ¶ [0058]:10-11 or ¶ [0059]: last 4 lines, disclosing the connection electrode 156c including a transparent conductive material.)

As per claim 9, Oh discloses the touch sensor including: 
a touch electrode row having a plurality of first touch electrodes arranged along a first direction (see at least Fig. 10, disclosing a touch electrode row having a plurality of first touch electrodes [each first touch electrode being one of electrodes [152e, 154e]] arranged along a first direction [one of a vertical direction and a horizontal direction];)
a touch electrode column having a plurality of second touch electrodes arranged along a second direction intersecting the first direction (see at least Fig. 10, disclosing a touch electrode column having a plurality of second touch electrodes [each second touch electrode being another of electrodes [152e, 154e]] arranged along a second direction [another of a vertical direction and a horizontal direction]; 
a first connection pattern electrically connecting a first touch electrode to an adjacent first touch electrode (see at least Fig. 10, disclosing a first connection pattern [one of bridges [152a, 154b] electrically connecting a first touch electrode to an adjacent first touch electrode;) and
a second connection pattern electrically connecting a second touch electrode to an adjacent second touch electrode (see at least Fig. 10, disclosing a second connection pattern [another of bridges [152a, 154b] electrically connecting a second touch electrode to an adjacent second touch electrode,)
wherein the touch electrode is a terminal one of the first and/or second touch electrodes adjacent the non-sensing area (see Oh at least Fig. 10; Lee at least Figs. 1 and 3; or Son at least Figs. 1-2.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view Lee and Son, and further in view of Oh (US 2018/0033829 A1; hereinafter Oh829.)
As per claim 5, the above modified Oh discloses the first connection line having a multi-layered structure of molybdenum (Mo) and aluminum (Al) (see Oh at least Fig. 10; ¶ [0059]:1-3; see Oh at least Fig. 15; ¶ [0130],) but is silent to the multi-layered structure of molybdenum (Mo) and aluminum (Al) including a triple structure of molybdenum (Mo)/aluminum (Al)/molybdenum (Mo), as claimed.
However, in the same field of endeavor, Oh829 discloses a related touch sensor (see at least Fig. 5) comprising: a touch electrode (154); a pad part (170); a first connection line (172) having a multi-layered structure including a triple structure of molybdenum (Mo)/aluminum (Al)/molybdenum (Mo), so as to improve the first connection line having high corrosion resistance and high acid resistance (see at least ¶ [0057] or [0074].) 
.
Allowable Subject Matter
Claims 11, 12, 16 and 18 are allowed. See the statement of reasons for the indication of allowable subject matter in the previous Office action dated 09/24/2021.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626